Exhibit 10.8

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

CLOPIDOGREL

INTELLECTUAL PROPERTY LICENSE

AND

SUPPLY AGREEMENT

between

SANOFI

and

SANOFI PHARMA BRISTOL-MYERS SQUIBB

dated as of January 1, 1997

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS SECTION 1.1    Defined Terms    2 SECTION 1.2   
Additional Defined Terms    6 ARTICLE 2 GRANT OF LICENSE SECTION 2.1    License
Grant    7 SECTION 2.2    No Transfer    7 SECTION 2.3    No Implicit Rights   
7 SECTION 2.4    Goodwill    7 SECTION 2.5    Improvements    7 ARTICLE 3 SUPPLY
OF ACTIVE SUBSTANCE CHEMICAL BULK SECTION 3.1    Supply during the Exclusive
Supply Period    8 SECTION 3.2    Supply after the Exclusive Supply Period    8
SECTION 3.3    Terms and Conditions of Supply    8 SECTION 3.4    Samples    8
SECTION 3.5    Manufacturing Improvements    9 ARTICLE 4 SUB-LICENSE SECTION 4.1
   General Sub-License    9 SECTION 4.2    Sub-License for Alliance Agreements
   9 SECTION 4.3    Termination of Sub-License    9 ARTICLE 5 PROVISION OF
DOCUMENTS       10

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ii

 

ARTICLE 6

CONSIDERATION

SECTION 6.1    Discoverer’s Remuneration    10 SECTION 6.2    Adjustment to the
Discovery Royalty    10 SECTION 6.3    Payment    11 SECTION 6.4    Method of
Payment    11 SECTION 6.5    Records    11 SECTION 6.6    Payment Reports    11
SECTION 6.7    Taxes    12

ARTICLE 7

ADVERSE EVENT REPORTING

SECTION 7.1    Adverse Event Reporting    12 SECTION 7.2    Reporting Procedure
   12

ARTICLE 8

TRADEMARKS; PATENTS; INFRINGEMENT

SECTION 8.1    Maintenance    13 SECTION 8.2    Registration    13 SECTION 8.3
   Undertaking of the SNC Partnership    13 SECTION 8.4    Compliance    13
SECTION 8.5    Quality Standards    14 SECTION 8.6    Quality Control    14
SECTION 8.7    Failure to Meet Standards    14 SECTION 8.8    Patent and
Trademark Infringement    14 SECTION 8.9    Notification of Infringement    15
SECTION 8.10    Invalidity or Nullity    15 SECTION 8.11    Licensor’s
Representations    15

ARTICLE 9

TERM; TERMINATION

SECTION 9.1    Term; Termination    16 SECTION 9.2    Consequences of
Termination    17

ARTICLE 10

CONFIDENTIALITY

      18

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

iii

 

ARTICLE 11

MISCELLANEOUS

SECTION 11.1    Notices    18 SECTION 11.2    Governing Law    19 SECTION 11.3
   Dispute Resolution    19 SECTION 11.4    Specific Performance    20 SECTION
11.5    No Third Party Beneficiaries    20 SECTION 11.6    Assignment    20
SECTION 11.7    Severability    20 SECTION 11.8    Waivers and Amendments    21
SECTION 11.9    Headings    21 SECTION 11.10    Entire Agreement    21 SECTION
11.11    No Partnership or Joint Venture    21 SECTION 11.12    Governing
Language    21 SECTION 11.13    Force Majeure    21 SECTION 11.14   
Counterparts    22

 

SCHEDULES

   SCHEDULE 1A    COST OF BULK SCHEDULE 1B    LICENSED PATENTS SCHEDULE 1C   
LICENSED TRADEMARKS SCHEDULE 1D    TERRITORY A

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

This CLOPIDOGREL INTELLECTUAL PROPERTY LICENSE AND SUPPLY AGREEMENT (this
“Agreement”) dated as of January 1, 1997 is hereby made by and between:

Sanofi, a socièté anonyme organized and existing under the laws of the French
Republic (“Licensor”); and

Sanofi Pharma Bristol-Myers Squibb, a socièté en nom collectif organized and
existing under the laws of the French Republic (the “SNC Partnership” and,
together with Licensor, the “Parties” and, individually, each a “Party”).

W I T N E S S E T H :

WHEREAS, Licensor has discovered and patented a new chemical entity known as SR
25990C with the international non-proprietary name Clopidogrel Hydrogenosulphate
(“Clopidogrel”), with potential ethical pharmaceutical applications in the
cardiovascular therapeutic field;

WHEREAS, Licensor, Bristol-Myers Squibb Company, a Delaware corporation (“SMS”),
and Sterling Winthrop, Inc., a Delaware corporation (“Sterling”) entered into a
Development Agreement dated July 29, 1993 (the “Development Agreement”) for,
among other things, the development of Clopidogrel;

WHEREAS, pursuant to an Amended and Restated Asset Purchase Agreement dated as
of September 30, 1994 among Eastman Kodak Company, Licensor and Sterling,
Licensor acquired certain assets, and assumed certain obligations, of the
ethical pharmaceutical business of Sterling, including the rights and
obligations of Sterling under the Development Agreement;

WHEREAS, Licensor and BMS have entered into a Territory A Alliance Support
Agreement dated as of the date hereof (the “Alliance Support Agreement”) and
have formed through their indirect wholly owned subsidiaries the SNC Partnership
pursuant to the statuts to be amended and restated as of June 6, 1997 (the “SNC
By-Laws”) for, among other things, the commercialization of Clopidogrel Products
in Territory A (as such terms are defined herein);

WHEREAS, Licensor, BMS and the SNC Partnership have entered into a Product
Know-How License Agreement for Territory A dated as of the date hereof (the
“Know-How License Agreement”), pursuant to which Licensor and BMS have granted
to the SNC Partnership a license to use certain know-how for the
commercialization of Clopidogrel Products and which was developed by Licensor
and BMS under the Development Agreement;

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

2

 

WHEREAS, Licensor owns or has acquired independent of BMS certain intellectual
property, including certain patents, trademarks and know-how, for the
commercialization of Clopidogrel Products in Territory A;

WHEREAS, Licensor is willing to grant to the SNC Partnership, and the SNC
Partnership is willing to accept, a license under such intellectual property for
the commercialization of Clopidogrel Products in Territory A on the terms and
conditions set forth herein;

WHEREAS, Licensor and its Affiliates have the exclusive right, subject to the
terms and conditions set forth in this Agreement, to provide the active
substance chemical bulk containing Clopidogrel (the “Clopidogrel Bulk”) that is
required for the development, clinical testing and manufacturing of Clopidogrel
Products in Territory A; and

WHEREAS, Licensor, either directly or through its Affiliates, is willing to sell
to the SNC Partnership, and the SNC Partnership is willing to purchase on an
exclusive basis from Licensor or its Affiliates, the Clopidogrel Bulk on the
terms and conditions set forth in this Agreement

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions set forth herein, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Adverse Event” means any negative symptom experienced at the time of or after
the taking of any Clopidogrel Product of which any Party or any of its
Affiliates becomes aware, whether or not considered drug, related, including,
without limitation, any side effects, injury, toxicity or sensitivity reaction,
or significant failure of expected pharmacological action, as well as instances
of symptomatic overdose, abuse or withdrawal reactions.

“Affiliate”, when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Licensor, the definition of Affiliate shall
exclude Elf Aquitaine and any Person not controlled by Licensor that would be an
Affiliate of Licensor solely by reason of its being controlled by Elf Aquitaine.
For the purposes of this definition, “control” shall refer to (a) the
possession, directly or indirectly, of the power to direct the management or
policies of a Person or to veto any material decision relating to the management
of policies of a Person in each case whether through the ownership of voting
securities, by contract or otherwise, (b) the beneficial ownership, directly or
indirectly, of securities (excluding general partnership interests) representing
at least 40% of the voting power of all outstanding voting securities of a
Person or (c) the beneficial ownership of at least 50% of the partnership
interests of a general partnership. The Parties

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3

 

confirm that each Co-Promotion Entity (as defined in the Alliance Support
Agreement) in Territory A shall be considered to be an Affiliate of Licensor.

“Alliance Agreements” has the meaning set forth in the Alliance Support
Agreement.

“Alliance Strategic Committee” has the meaning set forth in the Alliance Support
Agreement.

“BMS Partner” means BMS Investco S.A.S., a partner in the SNC Partnership.

“Clopidogrel Intellectual Property” means the Clopidogrel Know-How and that part
of the Licensed Patents relating to Clopidogrel.

“Clopidogrel Know-How” means any and all technical data, information, material
and other know-how that relate to the manufacturing and purification of the
Clopidogrel Bulk, including, without limitation, any analytical methodology,
chemical, procedures, protocols, techniques and results of experimentation and
testing, solely owned, developed or acquired by Licensor and its Affiliates as
of the date hereof.

“Clopidogrel Product” means the product or products having as an active
ingredient Clopidogrel or any salt, ester, metabolite or pro-drug thereof.

“Competing Product” means any product that [*], but which is not [*] set forth
in Schedule [*]or selected for [*] by [*].

“Cost of Bulk” means (i) during the Exclusive Supply Period, [*] of the
Clopidogrel Bulk used in the manufacture of Clopidogrel Products, as more fully
described in Schedule 1A attached hereto, and (ii) following the Exclusive
Supply Period, [*] for the supply of the Clopidogrel Bulk after the
Manufacturing and Sourcing Committee shall have assured the supply of such
Clopidogrel Bulk.

“Development Committee” has the meaning set forth in the Know-How License
Agreement.

“Exclusive Supply Period” means the period of time during which Licensor, either
directly or through its Affiliates, is the exclusive supplier of the Clopidogrel
Bulk to the SNC Partnership.

“Finance Committee” has the meaning set forth in the Alliance Support Agreement.

“Functional Committee” means any Alliance Functional Committee (as such term is
defined in the Alliance Support Agreement) or any License Functional Committee
(as such term is defined in the Know-How License Agreement).

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

4

 

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“License Steering Committee” has the meaning set forth in the Know-How License
Agreement

“Licensed Intellectual Property” means the Clopidogrel Intellectual Property and
the Product Intellectual Property.

“Licensed Know-How” means the Clopidogrel Know-How and the Product Know-How.

“Licenced Patents” means the patents and patent applications of Licensor and its
Affiliates existing on the date hereof relating to Clopidogrel and Clopidogrel
Products, including, without limitation, those listed on Schedule 1B attached
hereto and all reissues, renewals, divisions, continuations,
continuations-in-part, reexaminations, patent term restorations, patents of
additions and extensions thereof.

“Licensed Trademarks” means the trademarks and registered trademarks and
applications for registered trademarks listed on Schedule 1C attached hereto,
and the trademarks, the registered trademarks and applications for registered
trademarks selected by the Marketing Working Group.

“Line Extension” has the meaning set forth in the Know-How License Agreement.

“Loss of Exclusivity” means the loss of exclusivity in any country in Territory
A upon the occurrence of all of the three following conditions: (i) a
Clopidogrel Product shall have lost its marketing exclusivity (whether by virtue
of compulsory license under, or expiration, invalidity or unenforceability of,
the patents covering such Clopidogrel Product, loss or expiration of any
exclusivity conferred de facto or de jure by any statutory marketing or data
exclusivity or any other cause), (ii) one or more Competing Products shall have
been legally marketed in such country by one or more Third Parties and (iii) Net
Sales of such Clopidogrel Product in such country over any period of [*] (after
the conditions set forth in sub-clauses (i) and (ii) above shall have been
satisfied) shall have [*] the level of Net Sales of such Clopidogrel Product in
such country over the immediately preceding period of [*].

“MAA” means any marketing authorizations, licenses, approvals, registrations,
certificates and exemptions submitted to or granted by or pending with any
Governmental Authority for the purpose of allowing the manufacture, production,
supply, marketing, distribution or sale of any Clopidogrel Product in a
particular country.

“Manufacturing and Sourcing Committee” has the meaning set forth in the Alliance
Support Agreement.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

5

 

“Market Penetration” means, with respect to one or more Competing Products in
any given country in Territory A, the number of units of such Competing Products
sold in such country, expressed as a percentage of the sum of (i) the [*]with
respect to which [*]constitute [*] and (ii) the [*], in each case over a period
of [*], as reported by [*].

“Marketing Entity” has the meaning set forth under the definition of Entilé de
Marketing in the Règlement Intérieur.

“Marketing Working Group” has the meaning set forth in the Know-How License
Agreement.

“Net Sales” means for any given period and with respect to any Clopidogrel
Product, the gross amount invoiced in respect thereof by the Marketing Entities
to any Person (excluding any transfers between any Party and its Affiliates
solely for purposes of resale, promotional use or clinical trials), less
(i) quantity and/or cash discounts, allowances and/or rebates actually allowed
or given, (ii) freight, postage and shipping insurance expenses (if separately
identified in such invoice), (iii) sales taxes directly related to the sale to
the extent included in the gross invoice price (but not including taxes assessed
against the income derived from such sale) and (iv) amounts repaid or credited
on account of rejections, outdating or the return of such Clopidogrel Product.

“New Drug Application” means the application required to be filed with the
relevant Governmental Authority in any country in order to obtain approval to
market commercially any Clopidogrel Product in such country.

“New Indication” has the meaning set forth in the Know-How License Agreement.

“Person” means any individual, partnership, firm, corporation, Société anonyme,
Société en nom collectif, Société en participation, limited liability company,
joint venture, association, trust or other entity or any government or any
agency or political subdivision thereof, as well as any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the U.S. Securities
Exchange Act of 1934, as amended.

“Product Intellectual Property” means the Product Know-How, the Licensed
Trademarks and that part of the Licensed Patents relating to Clopidogrel
Products.

“Product Know-How” means any and all technical data, information, material and
other know-how that relate to the formulation of Clopidogrel Products,
including, without limitation, any analytical methodology, chemical,
toxicological, pharmacological and clinical data, formulae, procedures,
protocols, techniques and results of experimentation and testing, solely owned,
developed or acquired by Licensor as of the date hereof.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

6

 

“Réglement Intérieur” means the réglement intérieur to be entered into between
the Sanofi Partner and the BMS Partner with effect as of the date hereof.

“Safety Problem” has the meaning set forth in the Alliance Support Agreement.

“Sanofi Partner” means Sanofi Participations, a partner in the SNC Partnership.

“Serious Adverse Event” means any Adverse Event that is life-threatening in that
such Adverse Event places the patient at risk of dying, requires
hospitalization, prolongs existing hospitalization or results in permanent
disability, birth defect, cancer or death.

“Territory A” means the countries and geographic areas described and listed in
Schedule 1D attached hereto,

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

1.2 Additional Defined Terms. The following additional defined terms shall have
the meanings set forth in the sections of this Agreement listed below:

 

Defined Term

   Section Where Defined

Agreement

   Preamble

Alliance Support Agreement

   Recitals

BMS

   Recitals

Clopidogre1

   Recitals

Clopidogrel Bulk

   Recitals

Development Agreement

   Recitals

Discovery Royalty

   6.1

Discoverer’s Remuneration

   6.1

Force Majeure

   11.13

Know-How License Agreement

   Recitals

License Termination Date

   9.2(a)

Licensor

   Preamble

Notices

   11.1

Party

   Preamble

Payment Report

   6.3

Quality Standards

   8.5

Reporting Party

   7.2

SNC By-Laws

   Recitals

SNC Partnership

   Preamble

Sterling

   Recitals

Supply Payment

   6.1

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

7

 

ARTICLE 2

GRANT OF LICENSE

2.1 License Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to the SNC Partnership, and the SNC Partnership hereby
accepts:

 

  (i) an exclusive license for the term hereof under the Product Intellectual
Property (a) to make, have made, sell, offer for sale and import Clopidogrel
Products in Territory A, (b) to develop Clopidogrel Products for Territory A,
including, without limitation, New Indications and Line Extensions thereof, and
(c) with the prior approval of the Manufacturing and Sourcing Committee, to
make, have made and export the Clopidogrel Products outside of Territory A;
provided, however, that such exclusivity shall not apply to Sanofi and BMS with
respect to the Ongoing Studies (as such term is defined in the Know-How License
Agreement), which are being conducted by Sanofi and BMS under the Development
Agreement; and

 

  (ii) after the Exclusive Supply Period, an exclusive license for the term
hereof under the Clopidogrel Intellectual Property solely for the purpose of
making and having Clopidogrel made to produce Clopidogrel Products for Territory
A by the entity(ies) approved by Licensor (which approval shall not be
unreasonably withheld), which shall include the entity(ies) selected by the
Manufacturing and Sourcing Committee.

2.2 No Transfer. The SNC Partnership hereby acknowledges and agrees that this
Agreement does not, and shall not be deemed to, transfer any proprietary
ownership interest whatsoever to the SNC Partnership in or to the Licensed
Intellectual Property. Nothing herein shall give the SNC Partnership any right,
title or interest in or to any of the Licensed Intellectual Property, except the
rights granted pursuant to this Agreement.

2.3 No Implicit Rights. All of the rights granted hereunder are explicitly
stated herein and nothing in this Agreement shall be construed to grant any
implied rights whatsoever to the SNC Partnership in or to the Licensed
Intellectual Property.

2.4 Goodwill. The SNC Partnership hereby acknowledges that all goodwill
connected with the Licensed Trademarks shall inure to the benefit of Licensor,
and the SNC Partnership shall not take any action that may be detrimental to
such goodwill.

2.5 Improvements. Any new or useful invention, process or improvement,
patentable or unpatentable, relating to the formulation of any Clopidogrel
Product under the Clopidogrel Intellectual Property developed or acquired by the
SNC Partnership during the term hereof shall be the property of the SNC
Partnership, which shall have all ownership rights thereto.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8

 

ARTICLE 3

SUPPLY OF ACTIVE SUBSTANCE CHEMICAL BULK

3.1 Supply during the Exclusive Supply Period. During the Exclusive Supply
Period, Licensor shall supply, or shall cause one or more of its Affiliates to
supply, as exclusive supplier to the SNC Partnership, the Clopidogrel Bulk
required for the development, clinical testing and manufacturing of Clopidogrel
Products for Territory A. The price to be paid by the SNC Partnership for the
Clopidogrel Bulk shall be based on the Cost of Bulk and shall be paid to
Licensor pursuant to Article 6 hereof.

3.2 Supply after the Exclusive Supply Period. (a) The Exclusive Supply Period
shall end sixty (60) days following the earlier of:

 

  (x) Licensor shall have given the SNC Partnership and BMS written notice that
Licensor’s or its Affiliates’ [*] in Territory A (or in such other geographic
area as [*] may identify from time to time) represents or appears likely to
represent [*] in Territory A (or in such other geographic area), computed over
the [*] immediately preceding the date of such notice; or

 

  (y) Competing Products shall have reached, in the aggregate, [*] in Territory
A as determined by the [*] (computed over the [*] immediately preceding the date
of such determination).

(b) Promptly after delivery of the notice or determination described in
subclause (a) above, the Manufacturing and Sourcing Committee shall ensure the
supply of the Clopidogrel Bulk from Licensor, BMS, their respective Affiliates
and/or qualified Third Parties and, for the period after the Exclusive Supply
Period, shall award, to the extent practicable, the right to supply the
Clopidogrel Bulk to the Person(s) that will supply the Clopidogrel Bulk (i) for
the lowest price, (ii) in substantially identical quality and quantity to the
Clopidogrel Bulk previously supplied by Licensor or its Affiliates and
(iii) pursuant to a supply commitment of at least [*]. Notwithstanding the
foregoing, upon and after the occurrence of the event described in sub-clause
(y) above, Licensor shall continue to be the exclusive supplier thereof for so
long as Licensor offers to supply the Clopidogrel Bulk, either directly or
through its Affiliates, at a price that is [*]with respect thereto.

3.3 Terms and Conditions of Supply. The Parties shall agree on the other terms
and conditions for the supply of the Clopidogrel Bulk during the Exclusive
Supply Period, including, without limitation, the payment mechanism thereof.

3.4 Samples. Clopidogrel Products and the Clopidogrel Bulk used as promotional
samples shall be sold on a basis to be determined by the Finance Committee.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

9

 

3.5 Manufacturing Improvements. (a) For so long as Licensor, directly or through
its Affiliates, is the exclusive supplier of the Clopidogrel Bulk pursuant to
Section 3.1 hereof, BMS shall notify Licensor of any proposal to improve the
manufacturing process used for the Clopidogrel Bulk and shall offer Licensor, by
written notice, the right to participate in the development of such improvement
by financing [*] of all development costs incurred after the receipt of such
notice.

(b) If Licensor elects to participate in the development of such improvement
within ninety (90) days after receipt of such notice and such development
results in the issuance of a process patent, (i) the Parties and BMS shall amend
and restate this Agreement so that BMS and Licensor shall share equally the
economic benefit resulting from such patent and (ii) such patent shall be
registered in the name of (x) BMS (who shall grant a license to Licensor with
respect to such patent), if the patented process has applications other than in
the manufacture of the Clopidogrel Bulk or (y) Licensor, if the patented process
has applications only in the manufacture of the Clopidogrel Bulk.

(c) If Licensor does not elect to participate in such development within ninety
(90) days after receipt of such notice and the proposed process has applications
only in the manufacture of the Clopidogrel Bulk, then BMS shall not undertake
any development work on such manufacturing process (whether directly, by
licensing, or by transferring its know-how to, a Third Party) until termination
of the Exclusive Supply Period.

ARTICLE 4

SUB-LICENSE

4.1 General Sub-License. Except as permitted under Section 4.2 hereof, the SNC
Partnership shall not, without the prior written consent of Licensor,
sub-license any of its rights and obligations under this Agreement; provided,
however, that if the representatives of Licensor on any Functional Committee,
the Alliance Strategic Committee or the License Steering Committee consensually
agree to sub-license any of the SNC Partnership’s rights or obligations
hereunder, such agreement shall be deemed to be Licensor’s consent for the
purposes of this Section 4.1. No such sub-license shall relieve the SNC
Partnership of its obligations hereunder.

4.2 Sub-License for Alliance Agreements. The SNC Partnership shall sub-license
those of its rights and obligations under this Agreement, to any Affiliate of
Licensor or BMS that is a party to any Alliance Agreement, solely for the
purposes of permitting such Affiliate to perform its obligations under such
Alliance Agreement.

4.3 Termination of Sub-License. Licensor shall have the right to require the SNC
Partnership to terminate any sub-license hereunder in the event that the
sub-licensee fails to comply in any material respect with, or takes any action
contrary to, the terms of such sub-license or any decision made by any
Functional Committee, the Alliance Strategic Committee or the License Steering
Committee, and such sub-licensee has failed to remedy such non-compliance within
thirty (30) days from its receipt of written notice thereof from Licensor or the
SNC Partnership.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

10

 

ARTICLE 5

PROVISION OF DOCUMENTS

As promptly as practicable following the date hereof, Licensor shall make
available to the SNC Partnership copies of all relevant data, studies and
materials comprising Licensed Know-How in Licensor’s possession that shall be
available as of such date.

ARTICLE 6

CONSIDERATION

6.1 Discoverer’s Remuneration. In consideration of the rights and licenses
granted and the services provided hereunder, the SNC Partnership shall pay, or
shall cause to be paid, directly to Licensor for the term hereof an aggregate
amount equal to [*] of Net Sales of Clopidogrel Products in Territory A (the
“Discoverer’s Remuneration”), which shall be subject to adjustment in accordance
with Section 6.2 hereof. The Discoverer’s Remuneration shall include (i) a
discovery royalty (the “Discovery Royalty”) and (ii) during the Exclusive Supply
Period, payment for the supply of the Clopidogrel Bulk calculated pursuant to
Section 3.1 hereof (the “Supply Payment”). For each country in Territory A, the
SNC Partnership shall determine the breakdown of the Discoverer’s Remuneration
into the Discovery Royalty and the Supply Payment

6.2 Adjustment to the Discovery Royalty. (a) Following the Exclusive Supply
Period, the Discoverer’s Remuneration shall cease to include the Supply Payment
and shall thereafter consist solely of the Discovery Royalty. The Discovery
Royalty shall then be reset, and shall subsequently be subject to periodic
positive or negative adjustments (but not more than once every two
(2) consecutive calendar quarters), as described below:

The rate of the Discovery Royalty shall be [*] of Net Sales of Clopidogrel
Products in Territory A, [*] an amount equal to [*],which shall be determined as
follows:

[*]

(the Cost of Bulk being computed over the [*] immediately preceding the
calculation date and expressed as a percentage of Net Sales); provided, however,
that, except as provided in paragraph (b) of this Section 6.2., the Discovery
Royalty shall in no event be reduced below [*] of Net Sales of Clopidogrel
Products in Territory A.

(b) From and after the Loss of Exclusivity of a Clopidogrel Product in any given
country in Territory A, Licensor shall receive a trademark royalty of [*] of Net
Sales of such Clopidogrel Product in such country, if and for so long as the
Licensed Trademarks are used by a Marketing Entity in such country, and any [*]
in the rate of the Discovery Royalty attributable to such country remaining
after [*] (if applicable) shall be [*], on the basis of [*]:

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

11

 

[*]

(c) The Loss of Exclusivity shall be measured by the Marketing Working Group on
a quarterly basis.

6.3 Payment For the term of this Agreement, the SNC Partnership shall pay or
cause to be paid to Licensor all amounts due hereunder on a quarterly basis
within sixty (60) days of the end of each calendar quarter. Each such payment
shall be accompanied by an accurate statement of the amount of Net Sales of
Clopidogrel Products during such calendar quarter, the calculation of all
payments to be made to Licensor for such calendar quarter and a report on
Competing Products and on any actual or potential Market Penetration (each a
“Payment Report”).

6.4 Method of Payment. (a) All payments to be made hereunder shall be made by
wire transfer in immediately available funds, and shall be made in French francs
to the bank account of Licensor as notified to the SNC Partnership, unless the
Parties agree to settle such payments through other means.

(b) Amounts due from the SNC Partnership to Licensor in respect of sales based
on a currency other than French francs shall be converted to French francs using
the methodology determined for such purpose by the Finance Committee.

6.5 Records. The SNC Partnership shall maintain (i) books, records and accounts
which accurately and fairly reflect, in reasonable detail, the Net Sales of
Clopidogrel Products and (ii) an adequate system of internal accounting
controls. All books, records and accounts referred to in clause (i) above shall
be maintained for not less than three (3) years, or for such longer period if
and as required by applicable law, following the date of the sales constituting
the Net Sales and shall be made available for reasonable review upon request by
Licensor or the BMS Partner.

6.6 Payment Reports. (a) At the request of the BMS Partner, the SNC Partnership
shall, and shall if applicable cause its sub-licensees to, permit BMS or an
independent, certified public accountant not having any significant relation to
either BMS or Licensor, as appointed by BMS, at reasonable times and upon
reasonable notice, to examine the books and records of the SNC Partnership as
may be necessary to (i) determine, with respect to any calendar quarter ending
not more than two (2) years prior to the related request, the correctness of any
Payment Report or payment made under this Agreement or any Alliance Agreement or
(ii) obtain information as to the amount payable for any such calendar quarter
in the case of failure on the part of the SNC Partnership to report or pay
pursuant to this Agreement or on the part of any party to any Alliance
Agreement; provided, however, that BMS shall not have the right to make such
audit request more than once every twelve

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

12

 

(12) calendar months. The results of any such audit shall be promptly made
available to BMS, Licensor and the SNC Partnership.

(b) BMS shall bear the full cost and expense of any such audit, unless such
audit discloses that the amount due to Licensor is less than the amount paid by
[*] of the amount due, in which case Licensor shall bear the full cost and
expense of such audit.

(c) The determination by an independent, certified public accountant pursuant to
this Section 6.6 as to the amount due and payable by the SNC Partnership shall
be conclusive and binding on the Parties hereto.

6.7 Taxes. All payments due under this Agreement shall be paid in full without
deduction, except for taxes (if any) required to be withheld by applicable law
in Territory A with respect to such payments. In the event the SNC Partnership
is required under applicable law to withhold any tax to the revenue authorities
in any country in Territory A regarding any payment to Licensor, the amount of
such tax shall be deducted by the SNC Partnership and paid to the relevant
revenue authority, and the SNC Partnership shall notify Licensor thereof and
shall promptly furnish to Licensor all copies of any tax certificate or other
documentation evidencing such withholding. In the event that any such tax shall
subsequently be found to be due, payment of such tax shall be the responsibility
of Licensor.

ARTICLE7

ADVERSE EVENT REPORTING

7.1 Adverse Event Reporting. Licensor, the SNC Partnership and the BMS Partner
shall each ensure that, in the marketing of the Clopidogrel Products in
Territory A, it and each of its respective Affiliates record, investigate,
summarize and review all Adverse Events and Serious Adverse Events. Each Party
shall require that its Affiliates, sub licensees and distributors adhere to all
requirements of local law which relate to the reporting and investigation of
Adverse Events and Serious Adverse Events, and each Party shall require that its
Affiliates, sub-licensees and distributors keep such Party informed of such
experiences.

7.2 Reporting Procedure. In order that each Party may be fully informed of these
experiences, each Party shall report to:

Sanofi Pharma 82,

avenue Raspail

94255 Gentilly Cedex, France

Attention: [omitted]

Facsimile: [omitted]

all Adverse Events and Serious Adverse Events anywhere in the world; provided,
however, that Serious Adverse Events shall be reported to the Person set forth
above within three (3) working days of a Party’s becoming aware of such an event
(a “Reporting Party”) and shall be reported by facsimile as provided above. The
Reporting Party shall report all other

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

13

 

Adverse Events on a monthly basis. Each Party shall promptly notify the Person
set forth above of any complaint received by it in sufficient detail and in
sufficient time to allow the Person set forth above to comply with any and all
regulatory requirements imposed upon it in any country. Each Party shall also
advise the Person set forth above of any regulatory developments (e.g., proposed
recalls, labeling and other registrational dossier changes) affecting any
Clopidogrel Product in any country in Territory A. Each Party and the BMS
Partner shall have the right to review and/or request copies of any and all
information and reporting forms generated or received by the Person set forth
above with respect to Adverse Events and Serious Adverse Events. These
procedures may be modified from time to time by the Regulatory Committee (as
such term is defined in the Know-How License Agreement).

ARTICLE 8

TRADEMARKS; PATENTS; INFRINGEMENT

8.1 Maintenance. Licensor shall maintain in full force and effect all Licensed
Patents and Licensed Trademarks for the term of this Agreement and shall bear
all costs and expenses related thereto. In the event that Licensor or the SNC
Partnership becomes aware of a registration for or an application to register a
trademark which it believes is reasonably likely to conflict with any Licensed
Trademark, it shall promptly inform the other Party and the BMS Partner in
writing of the same, giving particulars thereof. Licensor shall have the first
right to commence an opposition or cancellation proceeding against such
trademark application or registration. If Licensor decides not to commence an
opposition or cancellation proceeding, it shall promptly inform the SNC
Partnership in writing of the same and the SNC Partnership shall have the right,
but not the obligation to commence an opposition or cancellation proceeding
against the trademark application or registration. The cost and expenses of any
such opposition or cancellation proceeding commenced by either Licensor or the
SNC Partnership shall be borne by the SNC Partnership. Each Party shall execute
all necessary and proper documents and take such actions as shall be appropriate
to assist the other Party in commencing and prosecuting such opposition or
cancellation proceeding.

8.2 Registration. The Licensed Trademarks in Territory A shall be filed and
maintained in the name of Licensor. The SNC Partnership shall execute and
deliver to Licensor, in such form as Licensor shall reasonably request, any and
all documents which may be necessary or desirable to assist Licensor in
registering or renewing the Licensed Trademarks, or in recording the SNC
Partnership as a registered user of the Licensed Trademarks, if necessary.

8.3 Undertaking of the SNC Partnership. The SNC Partnership agrees not to
register or attempt to register in any country in Territory A any trade name,
trademark, service mark, certification mark or logo that is confusingly similar
to, or that contains elements that are confusingly similar to, any Licensed
Trademark.

8.4 Compliance. The SNC Partnership shall comply with all notice and marking
requirements under applicable intellectual property laws and labeling
requirements under applicable law that are necessary or advisable for the
protection and enforcement of the Licensed Trademarks or the Licensed Patents.
The SNC Partnership shall further comply

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

14

 

with all applicable laws and regulations related to the manufacture, marketing,
distribution and sale of Clopidogrel Products in Territory A.

8.5 Quality Standards, The SNC Partnership shall make or have made Clopidogrel
Products according to the quality standards established in accordance with the
New Drug Applications and MAAs (the “Quality Standards”). All promotional and
packaging materials to be used in connection with Clopidogrel Products shall be
submitted to Licensor so that Licensor may ensure the correct Use of the
Licensed Trademarks thereon, and the SNC Partnership shall not use any such
promotional or packaging materials without the prior consent of Licensor (which
consent shall not be unreasonably withheld); provided, however, that such
consent shall be deemed to have been given if Licensor shall not have provided
Notice to the SNC Partnership of its objection to any such promotional or
packaging material within fifteen (15) days after its receipt thereof.

8.6 Quality Control. If the SNC Partnership uses manufacturers other than
Licensor, BMS or their respective Affiliates, the SNC Partnership shall carry
out quality control tests that are customary in the pharmaceutical industry to
determine that all Clopidogrel Products and packaging related thereto sold by or
on behalf of the SNC Partnership conform to the Quality Standards. The SNC
Partnership shall keep full and complete testing records, which shall be made
available for reasonable review upon request by Licensor. Upon reasonable
request, the SNC Partnership shall permit Licensor to inspect the manufacturing
facilities used by or on behalf of the SNC Partnership and, during such
inspection, Licensor shall have the right to make such tests as it deems
necessary to ensure that the Quality Standards are being maintained.

8.7 Failure to Meet Standards. The SNC Partnership agrees that Clopidogrel
Products not meeting the Quality Standards shall not be labeled or used or
offered for sale under the Licensed Trademarks. Unless otherwise agreed, any
products that are not Clopidogrel Products, including, without limitation,
Competing Products, may not be advertised or otherwise promoted, directly or
indirectly, by the SNC Partnership with any reference to the Licensed
Trademarks, and the SNC Partnership shall instruct its distributors to comply
with this restriction.

8.8 Patent and Trademark Infringement During the term of this Agreement, if the
SNC Partnership or Licensor becomes aware of the infringement or threatened
infringement of any Licensed Patent or Licensed Trademark, it shall promptly
notify the other Party and the BMS Partner in writing of the same, giving
particulars thereof. Licensor shall have the first right to institute an action
based on such infringement or threatened infringement and shall be responsible
for the conduct of such action. The SNC Partnership shall assist and cooperate
with Licensor to the extent necessary in the conduct of such action, if Licensor
notifies me SNC Partnership in writing that it does not propose to take action
against me infringer, or if within two (2) months of notification of the
infringement or threatened infringement, Licensor has taken no demonstrable
action to enjoin or address such infringement or threatened infringement against
the infringer, the SNC Partnership shall have the right, but not the obligation,
to Institute an infringement action. The costs and expenses of any such
infringement action (including, without limitation, fees of attorneys and other
professionals) shall be borne by the SNC Partnership. Each Party shall execute
all necessary and proper documents and take such actions as shall be appropriate
to

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

15

 

allow the other Party to institute and prosecute such infringement actions and
Licensor shall, if required, lend its name to enable the SNC Partnership to
conduct the proceedings. Any award or other consideration paid by Third Parties
as a result of an infringement action (whether by way of settlement or
otherwise) shall be allocated between Licensor and BMS on the basis of [*]
applied to the date as of which the award or other consideration is received.

8.9 Notification of Infringement. In the event of the institution of any suit by
a Third Party against either Party or any of their respective Affiliates for
patent and/or trademark infringement and/or infringement of any other
intellectual property rights involving Clopidogrel or Clopidogrel Products in
Territory A, such Party shall promptly notify the other Party and the BMS
Partner in writing of such suit Licensor shall have the first right to conduct
the defense of any such suit Licensor shall notify the SNC Partnership and the
BMS Partner within a reasonable amount of time after notification of the
institution of such a suit if it elects not to defend such suit. If Licensor
does not elect to defend such suit, the SNC Partnership shall have the right,
but not the obligation, to conduct the defense of such suit. The costs and
expenses of any such suit (including, without limitation, fees of attorneys and
other professionals) shall be borne by the SNC Partnership. Each Party hereby
agrees to assist and cooperate with the other Party, to the extent necessary, in
the defense of such suit. Any award or other consideration paid by a Third Party
as a result of such suit (whether by way of settlement or otherwise) shall be
allocated between Licensor and BMS on the basis of [*] applied to the date as of
which the award or other consideration is received.

8.10 Invalidity or Nullity. Licensor shall have the first right to conduct the
defense of any suit brought by a Third Party based on the invalidity or nullity
of a Licensed Patent other than an action instituted by way of counterclaim in
an action for infringement of a Licensed Patent, in which case the Party
conducting the infringement action shall have the right to conduct the defense.
The SNC Partnership shall assist and cooperate with Licensor to the extent
necessary in the defense of such suit. If Licensor notifies the SNC Partnership
and the BMS Partner in writing that it does not propose to conduct the defense
of such suit, or if within two (2) months of notification of such suit, Licensor
has taken no demonstrable action to conduct the defense of such suit, the SNC
Partnership shall have the right, but not the obligation, to conduct the defense
of such suit The costs and expenses of any such action (including, without
limitation, fees of attorneys and other professionals) shall be borne by the SNC
Partnership. Each Party shall execute all necessary and proper documents and
take such actions as shall be appropriate to allow the other Party to conduct
the defense of such suit and Licensor shall, if required, lend its name to
enable the SNC Partnership to conduct the proceedings. Any award or other
consideration paid by a Third Party as a result of such suit (whether by way of
settlement or otherwise) shall be allocated between Licensor and BMS on the
basis of [*] applied to the date as of which the award or other consideration is
received.

8.11 Licensor’s Representations. Licensor represents and warrants to the SNC
Partnership that: (i) except as set forth in Schedule 1B attached hereto with
respect to the Licensed Patents to be assigned by BMS to Sanofi, it has, and at
all times during the term of this Agreement will have, the right, power and
authority to license the Licensed Intellectual Property for the purposes
hereunder and to perform its other obligations

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

16

 

hereunder, (ii) Licensor is not aware of any asserted or unasserted claims or
demand of any Third Party it believes to be enforceable against the Licensed
Intellectual Property and (iii) to the best of Licensor’s knowledge and belief,
the SNC Partnership’s practice of any invention claimed in the Licensed Patents
or its exercise of any right to the Licensed Intellectual Property, each as
contemplated by this Agreement, will not infringe any patent or other
intellectual property right of any Third Party.

ARTICLE 9

TERM; TERMINATION

9.1 Term: Termination. (a) The term of this Agreement shall commence on the date
hereof and shall expire on the later of (x) the 15th anniversary of the first
commercial sale of a Clopidogrel Product and (y) such date as the last Licensed
Patent effective in any country in Territory A shall have expired and all other
de jure exclusivity available for a Clopidogrel Product shall have ended.
Thereafter, the term of this Agreement may be renewed for successive three-year
terms, respectively, by the mutual agreement of the Parties no later than 24
months prior to the expiration of the term then in effect.

(b) Notwithstanding the foregoing, this Agreement shall automatically expire
upon the earlier of (i) the termination by both Parties of the commercialization
of Clopidogrel Products throughout Territory A as the result of a Safety Problem
pursuant to Section 7.04(ii) of the Alliance Support Agreement and (ii) the
exercise by BMS of the special put option pursuant to Section 7.08 of the
Alliance Support Agreement.

(c) This Agreement may be terminated by the mutual written consent of each of
Licensor, the Sanofi Partner and the BMS Partner.

(d) Licensor shall have the right to declare termination of this Agreement upon
Notice to the SNC Partnership, following the first to occur of:

(i) the BMS Partner shall have (A) voluntarily commenced any proceeding or filed
any petition seeking relief under Title 11 of the United States Code, French Law
No. 84-148 of March 1,1984, French Law No. 85-98 of January 25,1985 or any other
bankruptcy, insolvency or similar law of the United States, any state thereof,
the French Republic or any other applicable jurisdiction, (B) applied for or
consented to the appointment of a receiver, trustee, custodian, sequestrator,
conciliator, administrator or similar official for it or for all or
substantially all of its property, (C) filed an answer admitting the material
allegations of a petition filed against or in respect of it in any such
proceeding, (D) made a general assignment for the benefit of creditors of all or
substantially all of its assets, (E) become unable generally, or admitted in
writing its inability to, pay all or substantially all of its debts as they
become due or (F) taken, corporate, action for the, purpose of effecting any of
the foregoing; or

(ii) an involuntary proceeding shall have been commenced or any involuntary
petition shall have been filed in a court of competent jurisdiction seeking
(A) relief in respect of the BMS Partner, or of its property, under Title 11 of
the

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

17

 

United States Code, French Law No. 84-148 of March 1,1984, French Law No. 85-98
of January 25, 1985 or any other bankruptcy, insolvency or similar law of the
United States, any state thereof, the French Republic or any other applicable
jurisdiction, (B) the appointment of a receiver, trustee, custodian,
sequestrator, conciliator, administrator or similar official for the BMS Partner
or for all or substantially all of its property or (C) the winding-up or
liquidation of the BMS Partner; and such proceeding or petition shall have
continued undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall have continued unstayed and in effect for
thirty (30) days,

9.2 Consequences of Termination. (a) Upon the expiration or early termination of
this Agreement pursuant to Section 9.1 hereof (the “License Termination Date”):

(i) the terms and conditions of Section 7.07 of the Alliance Support Agreement
shall apply, except in the event of early termination pursuant to Section 9.1(b)
hereof;

(ii) the SNC Partnership shall cease, and shall cause each sub-licensee (if any)
to cease, all activities related to the Licensed Intellectual Property; and

(iii) the SNC Partnership shall pay in full all amounts due to Licensor
hereunder within ten (10) days after the final determination of Net Sales for
such period, including the License Termination Date, pursuant to Sections 6.3,
6.4 and 6.6 hereof which shall survive until the full payment of all amounts
under this clause (iii).

(b) In the event of the termination of the commercialization of the Clopidogrel
Products in any country(ies) of Territory A pursuant to Section 7.02 of the
Alliance Support Agreement:

(i) the terms and conditions of Section 9.2(a)(ii)-(iii) hereof shall apply,
mutatis mutandis, with respect to such country(ies); and

(ii) all rights and licenses granted by Licensor hereunder with respect to such
country (ies) shall revert to Licensor, subject to Section 7.03 of the Alliance
Support Agreement.

(c) Expiration or early termination of this Agreement pursuant to this Article 9
shall be without prejudice to any rights which shall have accrued to the benefit
of any Party prior to such expiration or termination. Such expiration or
termination shall not relieve any Party from its obligations which are expressly
indicated to survive the expiration or termination of this Agreement. All of the
Parties’ rights and obligations under this subclause (c) and under Sections 6.5,
6.7, 7.1, 7.2, 9.2 and 11.2-11.4 and Article 10 hereof shall survive such
expiration or termination for the applicable period.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

18

 

ARTICLE 10

CONFIDENTIALITY

All of the data, material and information exchanged by the Parties hereunder or
related hereto (including, without limitation, the Licensed Intellectual
Property) shall be subject to the confidentiality provisions of the Alliance
Support Agreement as set forth in Section 5.03 thereof.

ARTICLE 11

MISCELLANEOUS

11.1 Notices. All notices, requests or other communications hereunder
(collectively, “Notices”) shall be in writing, shall be in the English language
and shall be given or made by delivery in person, by courier service, by
facsimile (with receipt confirmed) or by registered or certified mail (return
receipt requested with postage prepaid) to the respective Parties at the
following addresses:

If to Licensor, to:

 

Sanofi 32-34, rue Marbeuf 75008 Paris, France Attention:    Directeur Juridique
Facsimile:    [omitted] Attention:    Directeur Juridique Adjoint Facsimile:   
[omitted] Attention:    Vice President, Alliance Management Facsimile:   
[omitted] with a copy to: Cleary, Gottlieb, Steen & Hamilton 41, avenue de
Friedland 75008 Paris, France Attention:    [omitted] Facsimile:    [omitted]

If to the SNC Partnership, to:

Sanofi Pharma Bristol-Myers Squibb

32-34, rue Marbeuf

75008 Paris, France

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

19

 

Attention:    Directeur Juridique Facsimile:    [omitted] Attention:   
Directeur Juridique Adjoint Facsimile:    [omitted] Attention:    Vice
President, Alliance Management Facsimile:    [omitted] with a copy to the BMS
Partner at: Bristol-Myers Squibb Company P.O. Box 4000 Route 206 & Province Line
Road Princeton, NJ 08543-4000 USA Attention:    Vice President and Senior
Counsel, Pharmaceutical    Research Institute, and Worldwide Franchise
Management, Business    Development Facsimile:    [omitted] Attention:    Vice
President, Alliance Management Facsimile:    [omitted] and: Shearman & Sterling
599 Lexington Avenue New York, NY 10022 USA Attention:    [omitted] Facsimile:
   [omitted]

or to such other address or facsimile number as hereafter shall be furnished as
provided in this Section 11.1 by any Party hereto to the other Party hereto. All
Notices given to any Party in accordance with this Section 11.1 shall be deemed
to have been given on the date of receipt if delivered by hand or overnight
courier service or sent by facsimile, or on the date ten (10) business days
after dispatch by certified or registered mail (postage prepaid) if mailed.

11.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States of America,
without regard to the choice of law principles that might otherwise be applied
in such jurisdiction.

11.3 Dispute Resolution. All disputes between the Parties arising in connection
with this Agreement (other than those specifically referred to in Section 6.6
hereof) shall be finally settled under the Rules of Conciliation and Arbitration
of the International Chamber of Commerce, and the number of arbitrators shall be
three. Each of Licensor (acting on its own behalf and on behalf of the SNC
Partnership) and the BMS Partner shall designate one arbitrator and the two so
appointed arbitrators shall jointly designate the third arbitrator. If such
designation is not made within fifteen days of the designation of the second
party-designated arbitrator, the Secretary General of the

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

20

 

International Court of Arbitration of the International Chamber of Commerce
shall designate the third arbitrator. The proceedings shall be conducted in the
English language in Paris, France. The president of any arbitral tribunal shall
not be a citizen of either the United States of America or the French Republic.

11.4 Specific Performance. Each Party agrees that the Licensed Intellectual
Property is unique, and that a failure by any Party to perform its obligations
under this Agreement will result in irreparable damage, and that specific
performance of such obligations may be obtained without the posting of any bond
or other security; provided, however, that the powers of the arbitrators under
this Section 11.4 shall be limited to enforcing the obligations provided for in
this Agreement as drafted.

11.5 No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the Parties (including the Sanofi Partner and the
BMS Partner, each in its capacity as a partner of the SNC Partnership) and
permitted sub-licensees and assigns, and nothing herein, express or implied, is
intended to, or shall confer upon, any other Person any legal or equitable
right, benefit or remedy of any nature whatsoever.

11.6 Assignment. (a) This Agreement may be assigned by a Party only to an
Affiliate of Licensor or BMS in the event of a corporate reorganization
(including an entity that becomes an Affiliate in connection with such
reorganization) involving the assumption of all or substantially all of such
Party’s marketing or manufacturing functions in Territory A by such Affiliate,
in which event the rights may be assigned and the obligations may be delegated
to such Affiliate.

(b) Notwithstanding anything to the contrary contained in subclause (a) above,
this Agreement may be assigned, in whole or in part, by, or on behalf of, the
SNC Partnership as a result of a termination event under either Section 7.04 or
Section 7.06 of the Alliance Support Agreement or as a result of the dissolution
of the SNC Partnership (other than for a Safety Problem) and in any such event
shall be deemed to be amended and restated (i) to delete Section 4.2 hereof, as
well as any reference to the Alliance Support Agreement, (ii) to insert those
terms and conditions that are then customary in the pharmaceutical industry for
an intellectual property license agreement, including, without limitation,
provisions for confidentiality, indemnification and termination for material
breach, as well as a diligence requirement that the assignee shall use
reasonable commercial efforts to actively promote Clopidogrel Products (and the
remedy for breach of such diligence requirement shall be termination of such
amended and restated agreement) and (iii) to require the supplying entity(ies)
to supply Clopidogrel Bulk to such assignee until, and for no longer than, the
first anniversary of such assignment.

11.7 Severability. If any term or other provision hereof is held to be invalid,
illegal or incapable of being enforced by applicable law or public policy, all
other terms and provisions hereof shall, nevertheless remain in full force and
effect so long as the economic effect or legal substance of the transactions
contemplated hereby is not effected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

21

 

possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

11.8 Waivers and Amendments. No modification of or amendment to this Agreement
shall be valid unless in a writing signed by both Parties referring specifically
to this Agreement and stating the Parties’ intention to modify or amend the
same. Any waiver of any term or condition of this Agreement shall be in a
writing signed by the Party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other breach of the same or of any other
provision hereof.

11.9 Headings. All titles and captions contained in this Agreement are for the
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.

11.10 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter contained herein and all prior
agreements relative thereto which are not contained herein are hereby
terminated.

11.11 No Partnership or Joint Venture. This Agreement is not intended to create,
and nothing contained herein shall be construed to create an association, joint
venture, trust or partnership, or to impose a trust or partnership covenant,
obligation or liability on or with regard to the other Party. Each Party shall
be severally responsible for its own covenants, obligations and liabilities as
herein provided. Other than the SNC Partnership: (i) no Party shall be under the
control of, or shall be deemed to control any other Party; (ii) no Party is the
legal representative, agent, joint venturer or employee of the other Party with
respect to this Agreement for any purpose whatsoever, and no Party shall have
the right or power to bind the other Party; and (iii) no Party has the right or
authority to assume or create any obligations of any kind or to make any
representation or warranty on behalf of any other Party, whether express or
implied, or to bind any other Party in any respect whatsoever. The provisions of
this Agreement are intended only for the regulation of relations between the
Parties. This Agreement is not intended for the benefit of non-Party creditors,
and no rights are granted to non-Party creditors under this Agreement.

11.12 Governing,Language. The Parties acknowledge that this Agreement may be
translated into the French language. The Parties agree that this English
language version shall in all respects be the controlling version of this
Agreement.

11.13 Force Majeure. No Party shall be in default under this Agreement, or shall
have any obligation to the other Party, if such Party is unable to perform under
this Agreement by reason of act of God, fire, flood, strike, national emergency
or other contingency beyond its reasonable control (a “Force Majeure”). Such
Party shall give the other Party prompt notice of any interruption of
performance on account of Force Majeure, and of the resumption of such
performance, and shall keep the other Party informed on a current basis as to
the steps being taken to remove, and the anticipated time of removal of, the
circumstances resulting in such Force Majeure. Notwithstanding the foregoing,
nothing in this Section 11.13 shall excuse or suspend the obligation to make any
payment due under this Agreement in the manner and at the time provided herein.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

22

 

11.14 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first written above.

 

SANOFI   SANOFI PHARMA BRISTOL-MYERS SQUIBB   By:   /s/ [signature illegible]  
  Represented by:   Name:       SANOFI PHARMA, as Manager   Title:              
By:   /s/ [signature illegible]           Name:             Title:          

Witnessed by:

BMS INVESTCO S.A.S., a Partner

        By:   /s/ [signature illegible]           Name:             Title:  

 

 

161956

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1A

COST OF BULK

[*] Cost of Active Substance Chemical Bulk (“Cost of Bulk”)

It will result from the addition of the various costs described hereunder.

[*]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1B

LICENSED PATENTS

[*] [Note: Approximately fifteen pages of text are omitted.]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1C

LICENSED TRADEMARKS

[*] [Note: Approximately eighteen pages of text are omitted.]

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1D

TERRITORY A1

 

Europe:       Albania   

the United Kingdom

Andorra   

(including England, Wales,

Austria   

Scotland, Isle of Man, Alderney,

Belgium   

Northern Ireland, Channel Islands)

Bulgaria    Former USSR (Europe) Cyprus   

Russia

The Czech Republic   

Ukraine

Slovakia   

Belorus

Denmark   

Moldavia

Finland   

Estonia

France (including Martinique, Guadeloupe,   

Latvia

French Guyana, French Polynesia,

  

Lithuania

New Caledonia, Reunion and the

   Vatican City State

Other Overseas Departments and

   Former Yugoslavia

Terriories)

  

(including Bosnia-Herzegovina,

Germany   

Croatia, Macedonia, Montenegro,

Gibraltar   

Serbia and Slovenia)

Greece    Greenland    Hungary    Africa Iceland    Irish Republic    Algeria
Italy    Angola Liechtenstein    Benin Luxembourg    Botswana Malta and Gozo   
Burkina Faso Monaco    Burundi Netherlands    Cameroon Norway    Cape Verde
Island Poland    Central African Republic Portugal    Chad Romania    Comoros
San Marino    Congo Spain    Djibouti Sweden    Egypt Switzerland    Equatorial
Guinea    Eritrea

 

1 Territory A will be deemed to include any new country created by the division,
consolidation or name change of the countries listed below.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Africa (continued):    Asia:       Ethiopia    Afghanistan Gabon    Bahrain
Gambia    Bangladesh Ghana    Bhutan Guinea    Brunei Guinea –Bissau    Cambodia
Ivory Coast    China (including Tibet) Kenya   

Taiwan

Lesotho   

Macao

Liberia    Hong Kong Libya    India Madagascar    Indonesia Malawi    Israel
Mali    Jordan Mauritania    South Korea Mayotte    Kuwait Mauritius, etc.   
Laos Morocco    Lebanon Mozambique    Malaysia Namibia    Maldive Island Niger
   Mongolia Nigeria    Myanmar Occidental Sahara    Nepal Rwanda    Oman St
Helena    Pakistan

Ascension

   Philippines

Tristan de Cunha

   Qatar Sao Tome & Principe    Saudi Arabia Senegal    Singapore Seychelles   
Sri Lanka Sierra Leone    Syria Somalia    Thailand South Africa    Turkey
Spanish Presidios:    United Arab Emirates

Ceuta

   Former USSR (Asia)

Melilla

  

RSFSR (Asia)

Sudan   

Armenia (Hyastan)

Swaziland   

Azerbaidjan

Tanzania   

Georgia

Togo   

Turkmenistan

Tunisia   

Uzbekistan

Uganda   

Tadjikistan

Zaire   

Kazakhstan

Zambia   

Kirghizia

Zimbabwe       Vietnam    Yemen

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION